Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered November 9, 1995, convicting him of kidnapping in the first degree, murder in the second degree, and manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The trial court improperly instructed the jury concerning the defendant’s status as an interested witness. The court improperly charged that the defendant had a “deep personal interest as a result of his prosecution”, that the “interest is of a character possessed by no other witness”, and that the interest “may create a motive to give false testimony” (see, People v Isidron, 209 AD2d 718; People v Williams, 197 AD2d 721; People v Martinez, 186 AD2d 153). “This error was particularly prejudicial and warrants reversal of the defendant’s conviction, since the primary issue to be resolved by the jury was a direct conflict between the testimony of the witnesses for the prosecution and the testimony of the defendant” (People v Isidron, supra, at 719; see, People v Ochs, 3 NY2d 54).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, Krausman and Florio, JJ., concur.